NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERIC CHIARAMONTE,                )
DOC #T24206,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-686
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., and GENTILE, GEOFFREY H.,
ASSOCIATE JUDGE, Concur.